 



EXHIBIT 10.3
EMPLOYMENT AGREEMENT
BETWEEN
STONERIDGE, INC.
AND
JOHN C. COREY
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (this “Employment Agreement”) is entered
into as of the 28th day of February, 2006 (the “Effective Date”), between
Stoneridge, Inc., an Ohio corporation (“the Company”), and John C. Corey (the
“Executive”).
Recital
          The Company desires to employ the Executive, and the Executive desires
to be employed by the Company, on the terms and subject to the conditions set
forth herein.
Agreements
          NOW, THEREFORE, in consideration of the mutual promises and mutual
covenants herein contained and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, the parties agree as
follows:
          1. Employment.
               (a) The Company hereby employs the Executive as its President and
Chief Executive Officer and the Executive hereby accepts such employment for the
Term (as defined below), in the positions and with the duties and
responsibilities set forth herein, all subject to the terms and conditions
hereinafter set forth. The Executive shall be located at the Company’s Warren,
Ohio corporate headquarters.
               (b) The term of Executive’s employment under this Employment
Agreement (the “Term”) shall commence as of the Effective Date and shall
continue until terminated in accordance with, and subject to, the terms and
condition of this Employment Agreement. During the Term of this Employment
Agreement and any renewal hereof (all references herein to the Term of this
Employment Agreement, except as otherwise specifically provided, shall include
references to the period of renewal hereof, if any), the Executive shall be and
have the title of President and Chief Executive Officer and shall devote his
full working time, attention, energy and all reasonable efforts to his
employment and to the affairs of the Company, its subsidiaries and divisions,
and perform faithfully and diligently his duties hereunder and such duties as
are customarily performed by Presidents and Chief Executive Officers of
companies similar in size to the Company or whose equity securities are listed
on the New York Stock Exchange, together with such other duties as may be
reasonably requested from time to time by the Board of Directors of the Company
(the “Board”), which duties shall be consistent with his positions as set forth
above and as provided in Section 2. To the extent such policies, procedures and
practices do not conflict with this Agreement the Executive agrees to comply
with and be bound by the Company’s operational policies, procedures and
practices from time to time in effect during the Term.

1



--------------------------------------------------------------------------------



 



               (c) This Employment Agreement shall not be construed as
preventing the Executive from serving as an outside director of any other
company (but no more than two (2) other companies without Board approval) or
from investing his assets in such form or manner as will not require a material
amount of his time, in each case subject to the confidentiality, non-competition
and non-solicitation obligations contained in Section 6(a) below.
          2. Term and Positions.
               (a) Subject to the provisions for renewal and termination
hereinafter provided, (i) the Term of this Employment Agreement shall begin on
the Effective Date shall continue until December 31, 2007 and (ii) provided the
Executive is less than 65 years old as of the first day of each succeeding
calendar year after December 31, 2007, such Term automatically shall be extended
for one (1) additional calendar year, beginning with the calendar year
commencing January 1, 2008. This Employment Agreement may be terminated at any
time as provided in Section 5 or by either the Executive or the Company at the
end of the then current Term upon written notice of termination of this
Employment Agreement given to the other party at least 90 days before the end of
the then current Term.
               (b) The Executive shall be entitled to serve as the President and
Chief Executive Officer of the Company. Without limiting the generality of any
of the foregoing, except as hereafter expressly agreed in writing by the
Executive: (i) the Executive shall not be required to report to any single
individual and shall report only to the Board as an entire body, (ii) no other
individual shall be elected or appointed as President or Chief Executive Officer
of the Company, (iii) the other senior executive officers of the Company, with
the exception of the Director of Internal Audit, shall report to no individual
other than the Executive, and (iv) no individual or group of individuals
(including a committee established or other designee appointed by the Board)
shall have any authority over or equal to the authority of the Executive in his
role as President and Chief Executive Officer, and neither the Company, the
Board, nor any member of the Board shall take any action which will or could
have the effect of, or appear to have the effect of, giving such authority to
any such individual or group. For service as a director, officer and employee of
the Company, the Executive shall be entitled to the fullest indemnification
permitted by law, including the full protection of the applicable
indemnification provisions of the articles of incorporation and code of
regulations of the Company, as the same may be amended from time to time.
               (c) If:
          (i) the Company materially changes the Executive’s duties and
responsibilities as set forth in Section 1(b) and 2(b) without his consent
(including, without limitation, by violating any of the provisions of clauses
(i), (ii), (iii) and (iv) of Section 2(b));
          (ii) the Executive’s place of employment or the principal executive
offices of the Company are located more than (100) miles from the geographical
center of Warren, Ohio; or
          (iii) there occurs a material breach by the Company of any of its
obligations under this Employment Agreement, which breach has not been cured in
all material respects within ten (10) days after the Executive gives notice
thereof to the Company,
then in any such event the Executive shall have the right to terminate his
employment with the Company, but such termination shall not be considered a
voluntary resignation or termination of such employment or of this Employment
Agreement by the Executive but rather a discharge of the Executive by the
Company “without cause” (as defined in Section 5(a)).
               (d) The Executive shall be deemed not to have consented to any
written proposal calling for a material change in his duties and
responsibilities unless he shall give written notice of his consent thereto to
the Board within fifteen (15) days after receipt of such written proposal. If
the Executive shall not have given such consent, the Company shall have the
opportunity to withdraw such proposed material change by written notice to the
Executive given within ten (10) days after the end of said fifteen (15) day
period.
               (e) At all times during the term of his employment hereunder, the
Executive shall be entitled to nominate himself to the Board, and the Company
shall take all actions required for the Executive to be elected to the Board.

2



--------------------------------------------------------------------------------



 



          3. Compensation and Benefits.
               During the Term of this Employment Agreement the Company shall
pay or provide, as the case may be, to the Executive the compensation and other
benefits and rights set forth in this Section 3.
               (a) The Company shall pay to the Executive a base salary payable
in accordance with the Company’s usual pay practices (and in any event no less
frequently than monthly) of not less than Five Hundred and Twenty-Five Thousand
Dollars ($525,000) per annum.
               (b) For the Company’s 2006 fiscal year the Executive shall
participate in the Company’s Annual Incentive Plan (the “AIP”), in effect at the
time and approved by the Compensation Committee of the Board (the “Committee”),
at a target equal to 70% of base salary; provided, however, notwithstanding the
2006 fiscal year target, if the Executive is employed by the Company on
December 15, 2006, or, provided the Executive has been employed for at least six
(6) months if this Agreement is terminated because of the Executive’s death or
permanent disability (defined below), the Company shall pay to the Executive or
his estate, as applicable, incentive or bonus compensation under the AIP for the
2006 fiscal year of not less than Two Hundred and Fifty Thousand Dollars
($250,000) and the payment of Two Hundred and Fifty Thousand Dollars ($250,000)
may be made on or before December 31, 2006 at the Company’s discretion. If the
Two Hundred and Fifty Thousand Dollars ($250,000) is not paid in 2006 the
Company shall pay to the Executive incentive or bonus compensation for the
Company’s 2006 fiscal year (including any amount earned above $250,000 if the
$250,000 has been paid in 2006) not later than 90 days following the end of the
fiscal year or the termination of the employment, as the case may be, prorated
on a per diem basis for the partial year; provided, however, if the Executive’s
employment and this Employment Agreement is terminated for “cause” the Executive
shall not be entitled to be paid any incentive or bonus compensation.
               (c) For the Company’s 2007 fiscal year and fiscal years
thereafter, the Company shall pay, if earned, to the Executive bonus or
incentive compensation each fiscal year of the Company, not later than 90 days
following the end of each fiscal year. In the event the Executive’s employment
is terminated other than for “cause” the Executive shall be eligible for
incentive or bonus compensation, if any, prorated on a per diem basis for
partial fiscal years. If the Executive’s employment is terminated for “cause”
the Executive shall not be entitled to be paid any incentive or bonus
compensation. Executive’s annual incentive or bonus compensation entitlement for
each of the fiscal years during the Term generally shall be pursuant to the
terms of the AIP, in effect at the time, at the target level approved by the
Committee, or in accordance with a formula or other bonus plan established by
the Committee for such fiscal year; provided, however, that with respect only to
termination of employment by reason of death, permanent disability, or
termination of employment other than for “cause” (including retirement provided
the Executive has been employed by the Company at least three (3) years), and
provided that such termination occurs more than six months after the beginning
of the then current fiscal year, then the Executive (or his beneficiary) shall
also be entitled to a pro-rated annual bonus based upon the proportion of the
fiscal year during which the Executive was actively employed, but payable only
if and when the annual bonus would have been paid if no termination had
occurred. Other than for the 2006 fiscal year as provided for in Section 3(b)
nothing in this Employment Agreement guarantees that the Executive shall be paid
incentive or bonus compensation; provided, however, the Executive shall be
entitled to participate in the AIP or other incentive compensation plans, if
any, if approved by the Committee for the Company’s management employees.
               (d) The Company shall provide to the Executive such life,
medical, and hospitalization insurance for himself, his spouse and eligible
dependents, as offered to the Company’s senior management employees; provided,
however, during the Term the Company shall also reimburse the Executive, upon
presentation of appropriate vouchers or receipts, for reimbursement covering
Executive and his eligible dependents under the Company’s generally available
medical plan for uncovered expenses, including deductibles and co-pays, up to
five thousand dollars ($5,000.00) per eligible dependent per year.
               (e) The Company shall pay the Executive, each month, a monthly
automobile allowance of Twelve Hundred Dollars ($1,200.00) to pay for the costs
associated with the Executive’s transportation expenses.
               (f) The Executive shall be entitled to participate in all
retirement and other benefit plans, including 401(k) plans, of the Company
generally available from time to time to employees of the Company and for which
the Executive qualifies under the terms thereof (and nothing in this Agreement
shall or shall be deemed to in any way effect the Executive’s right and benefits
thereunder except as expressly provided herein).
               (g) The Company shall reimburse the Executive, monthly, for his
country club fees, assessments and dues in an amount not to exceed Five Hundred
Dollars ($500) per month. The Company shall also pay, on behalf of the

3



--------------------------------------------------------------------------------



 



Executive, for country club initiation fees in an amount not to exceed a
one-time payment of Thirty-Five Thousand Dollars ($35,000); provided, however,
such country club must be within 100 miles of Warren, Ohio.
               (h) The Company shall reimburse the Executive, upon presentation
of appropriate vouchers or receipts, for premiums paid by the Executive to
maintain in effect a life insurance policy or policies covering the Executive,
the beneficiary of such insurance policy shall be designated by the Executive;
provided, however, that the amounts to be reimbursed by the Company under this
Section 3(h) shall not exceed Fifteen Thousand Dollars ($15,000) per annum.
               (i) The Executive shall be entitled to such vacation with pay
during each year of his employment hereunder consistent with the policies of the
Company, but in no event less than four (4) weeks in any such calendar year
(pro-rated as necessary for partial calendar years during the Term); provided,
however, that the vacation days taken do not interfere with the operations of
the Company. Such vacation may be taken, in the Executive’s discretion, at such
time or times as are not inconsistent with the reasonable business needs of the
Company. The Executive shall not be entitled to any compensation in lieu of
vacation in the event that the Executive, for whatever reason, including
termination of employment, fails to take such vacation during any year of his
employment hereunder. The Executive shall also be entitled to all paid holidays
given by the Company to its executive officers.
               (j) The Executive shall be entitled to participate in any equity
or other employee benefit plan, including the Company’s Long-Term Incentive
Plan, that is generally available to executive officers. The Executive’s
participation in and benefits under any such plan shall be on the terms and
subject to the conditions specified in the governing document of the particular
plan. Grants or awards made under any such plan, if any, shall be made at the
discretion of the Committee, the Board or such other appropriate committee of
the Board.
               (k) (1) The Company shall provide the Executive with the
Company’s standard relocation benefits for senior management personnel in
connection with the Executive’s relocation to the Warren, Ohio area. In
addition, upon the Executive’s death, permanent disability (defined below) or
termination without cause or upon the Executive’s retirement (provided in the
case of retirement he has been employed hereunder for at least three (3) years
or otherwise as approved in advance by the Committee) the Company shall provide
the Executive and his spouse or his spouse (if the spouse survives the
Executive), as the case may be, with the Company’s standard relocation benefits
for senior management (which benefits shall be substantially similar to the
benefit provided to move the Executive to the Warren, Ohio area) to relocate the
Executive and/or his spouse, as the case may be, from the Warren, Ohio area to
another location at the Executive’s or his spouse’s discretion, as the case may
be, within the lower 48 states of the United States of America.
                     (2) If not already provided for pursuant to the Company’s
standard relocation benefits for senior management in connection with the
relocation benefits set forth in this Section 3(k) the Company shall (i) pay for
temporary housing for the Executive and his spouse and dependants for a
reasonable period of time during a search for permanent housing, (ii) reimburse
the Executive and his wife for reasonable transportation costs, upon
presentation of appropriate vouchers or receipts, in connection with no more
than three (3) trips to the Warren, Ohio area to search for permanent housing,
(iii) pay the Executive upon completion of his move to the Warren, Ohio area,
upon the Executive’s request, up to Twenty-Five Thousand Dollars ($25,000) to
cover the Executive’s and his family’s miscellaneous moving expenses, (iv) pay
for the Executive’s travel to and from South Carolina for weekend visits until
April 30, 2006 or the Executive’s relocation to the Warren, Ohio area whichever
occurs first, (v) reimburse the cost of full value insurance coverage for
household goods to maximum value of One Hundred and Fifty Thousand ($150,000)
(this insurance is offer by the moving company); (vi) ensure that the appraisers
used to value the Executive’s current house are (notwithstanding the current
relocation policy) instructed to appraise the house assuming 180 days to sell
the house; and (vii) reimburse the Executive the cost of moving two vehicles.
The Chairman of the Compensation may (but is not obligated to) approve other
deviations from the Company’s standard relocation policy upon request of the
Executive.
                     (3) The Executive agrees to reimburse the Company in full
for all amounts paid to the Executive and the value of the relocation benefit to
the Executive for the relocation of the Executive and his family upon his
retirement from the Warren, Ohio area pursuant to this Section 3(k) if within
365 days from his retirement from the Company the Executive becomes employed by
another employer.
               (l) The Company shall reimburse the Executive or provide him with
an expense allowance during the term of this Employment Agreement for travel,
entertainment and other expenses reasonably and necessarily incurred by the
Executive in connection with the Company’s business. The Executive shall furnish
such documentation with respect to reimbursement to be paid hereunder as the
Company shall reasonably request.

4



--------------------------------------------------------------------------------



 



          4. Payment in the Event of a Termination Without Cause.
               (a) Provided that a “Change in Control” (as defined in a separate
Change in Control Agreement, dated January 16, 2006, by and between the
Executive and the Company (the “CIC Agreement”)(a copy of the CIC Agreement is
attached hereto as Appendix A)) has not occurred, at the time that the
Executive’s employment under this Employment Agreement is terminated other than
for “cause” (as set forth in Section 5(a)) or as a result of the Executive’s
death or permanent disability (defined in Section 5(c)), then the Company shall
commence, upon the receipt of the release described in Section 4(e), severance
payments to the Executive (which will be in addition to any other compensation
or remuneration to which the Executive is, or becomes, entitled to receive from
the Company);
               (b) The severance payments shall be made monthly for a period of
twenty-four (24) months on the last business day of the month and shall commence
on the last business day of the month immediately following the termination of
employment; provided, however, that in the event the Executive is a “specified
employee” under Internal Revenue Code (the “Code”) Section 409A, the payments
under this Agreement and related benefits, as require, will be delayed in
accordance with Code Section 409A(2). The monthly payments shall be made in
immediately available funds in an amount equal to 1/24th of the sum of (i) two
times the Executive’s Annual Compensation (as defined in the CIC Agreement) plus
(ii) two times the Executive’s Annual Bonus (as defined in the CIC Agreement).
               (c) In addition to making the monthly payments described above,
the Company shall pay the Executive a lump sum payment equal to the Executive
Pro Rata Annual Bonus (as defined in the CIC Agreement) at the same time it
makes the first monthly payment described above. In addition, the Company shall,
at its expense, provide the Executive, and his eligible dependents with life and
health insurance, including the reimbursements of life insurance premiums set
forth in Section 3(h) (“Health and Welfare Benefits”) in an amount not less than
that provided on the date on which the Change in Control occurred for a period
of twenty-four (24) months following the termination without cause; provided,
however, the Company shall not be obligated to pay for Health and Welfare
Benefits after the date on which the Executive shall be eligible to receive
benefits from another employer which are substantially equivalent to or greater
than the benefits the Executive and his family received from Company; provided,
further, that if the Executive’s continuation in some or all of the Company’s
Health and Welfare Benefits is not available, then the Company shall make
additional monthly payments to the Executive at the same time it makes the above
monthly payments described above equal to the cost of the coverage, as
determined solely by the Company for similarly situated employees of the
Employer, over a period of twenty-four (24) months with respect to those
benefits among the Health and Welfare Benefits not available. All payments
pursuant to this Employment Agreement shall be made less standard required
deductions and withholdings.
               (d) Notwithstanding anything in this Employment Agreement to the
contrary, if there shall occur a “Change in Control” and a “Triggering Event”
(as those terms are defined in the CIC Agreement), then the Company or the
Executive shall have the right to terminate the employment of the Executive with
the Company and, in the event of such termination, the payments to be made to
the Executive in connection therewith shall be governed by the CIC Agreement and
not this Section 4 of this Employment Agreement and the Executive shall be
entitled to no further compensation or other benefits under this Employment
Agreement, except (i) unpaid base salary (but no bonus or incentive
compensation), vacation, un-reimbursed expenses, (ii) the relocation benefit set
forth in Section 3(k), and (iii) the payment, if any, set forth in Section 4(e),
below.
               (e) In connection with the Executive’s acceptance of the
Company’s offer to become the Company’s President and Chief Executive Officer
the Executive was granted 150,000 restricted common shares in the Company (the
“Restricted Shares”) on January 16, 2006. The Company agrees upon a Change in
Control (as defined in the CIC Agreement), whether or not a Triggering Event (as
defined in the CIC Agreement) has occurred (i) if the Executive does not receive
at least One Million Dollars ($1,000,000) in cash or in the value of marketable
securities at the time of the Change in Control for the Restricted Shares in the
Change in Control transaction, or (ii) if the Executive’s Restricted Share are
not part of the Change in Control transaction and the Executive’s Restricted
Shares do not have an aggregate value, based upon the market price of the
Company’s Common Shares on the New York Stock Exchange or such other exchange or
market, as applicable, of at least One Million Dollars ($1,000,000) at or
anytime within the first thirty (30) day period following the Change in Control,
then the Company shall pay to the Executive the difference between (A) the
highest pre-tax aggregate value of the Restricted Shares during the period based
on the market price of the Company’s common shares, determined as set forth
above, or, if the Restricted Shares are part of the Change in Control
transaction, the amount realized (pre-tax) by the Executive for the Restricted
Shares in the Change in Control transaction, and (B) One Million Dollars
($1,000,000). This Section 4(e) shall become null and void if the Executive
sells, transfers or otherwise disposes of any of the Restricted Shares in
advance of a Change in Control.

5



--------------------------------------------------------------------------------



 



               (f) Notwithstanding anything in the Employment Agreement to the
contrary, as a condition to the payment by the Company to the Executive of the
severance payments set forth in this Section 4, the Executive shall deliver a
signed release of claims against the Company. Such release shall be in a form
and substance reasonably satisfactory to the Company and it shall include
operative language substantially similar to the language set forth in Section 9
of the CIC Agreement. Under no circumstances there shall be duplication of
payments under this Employment Agreement and the CIC Agreement.
          5. Termination.
               (a) In addition to the termination of this Employment Agreement
pursuant to Section 2(a) at the end of the then current Term, the employment of
the Executive under this Employment Agreement, and the Term hereof, may be
terminated by the Company:

  (i)   on the death or permanent disability of the Executive, or     (ii)  
“without cause” or for “cause” at any time by action of the Board.

In the event the Executive is terminated for cause, the Executive shall only be
paid his unpaid base salary (but no bonus or incentive compensation) through the
date of termination.
For purposes hereof, the term “cause” shall mean the Executive’s:

  (1)   intentional misappropriation of funds from the Company;     (2)  
conviction of a felony;     (3)   commission of a crime or act or series of acts
involving moral turpitude;     (4)   commission of an act or series of acts of
dishonesty that are materially inimical to the best interests of the Company;  
  (5)   breach of any material term of this Employment Agreement;     (6)  
willful and repeated failure to perform the duties associated with the
Executive’s position, which failure has not been cured within thirty (30) days
after the Company gives notice thereof to the Executive; or     (7)   failure to
cooperate with any Company investigation or with any investigation, inquiry,
hearing or similar proceedings by any governmental authority having jurisdiction
over the Executive or the Company.

Provided, however, the Executive shall have been provided with written notice
that there is a basis for termination for cause under clauses (1) and clauses
(4)-(7), above. The notice shall set forth the facts regarding the basis for
termination. The Executive shall be afforded a reasonable amount of time under
the circumstances after the delivery of the notice before the Board meets to
consider any possible termination for cause (which amount of time the parties
acknowledge may be very limited depending on the circumstances). At or prior to
the meeting of the Board to consider the matters described in the written notice
the Executive will be afforded an opportunity to express his views to the Board
on the subject matter of the notice. Notwithstanding the Executive’s views, the
Board’s determination concerning a “for cause” termination hereunder shall be
made at the sole discretion of the Board.

6



--------------------------------------------------------------------------------



 




     Any other termination of the Executive’s employment by the Company shall be
deemed to be “without cause.” Also, in addition to the events described in
Section 2(c), the Executive may terminate his employment under this Employment
Agreement with the Company and such termination shall be deemed to be a
termination by the Company “without cause” if:

  (1)   The Executive is younger than 64 years old and the Company provides
notice of its intent to terminate the agreement at the end of the then current
term;     (2)   The Company reduces the Executive’s title, responsibilities,
power or authority in comparison with the Executive’s title, responsibilities,
power or authority on the Effective Date;     (3)   The Company assigns the
Executive duties which are inconsistent with the duties assigned to the
Executive on the Effective Date and which duties the Company persists in
assigning to the Executive despite the Executive’s prior written objection;    
(4)   The Company changes the Executive’s reporting responsibilities so that the
Executive is no longer the chief executive officer of the Company reporting
directly to the Board; or     (5)   The Company reduces the Executive’s annual
base compensation, or materially reduces the Executive’s health, life,
disability or other insurance programs, the Executive’s pension, retirement or
profit-sharing benefits or any benefits provided by the Company, or excludes the
Executive from any plan, program or arrangement, including but not limited to
bonus or incentive plans (unless such decrease is proportionate with a decrease
in the base compensation or various benefit plans provided or available to the
officers of the Company as a group);

Upon any termination of this Employment Agreement, the Executive shall be deemed
to have resigned from all offices and directorships held by the Executive in the
Company or its subsidiaries.
          (b) In the event of termination for reason of death (in the case of
death the Executive’s employment hereunder shall be terminated as of the date of
his death) the Executive’s designated beneficiary, or, in the absence of such
designation, the estate or other legal representative of the Executive shall be
paid the Executive’s unpaid base salary (but no bonus or incentive compensation
except as specifically provided in Section 3(a) or 3(b) with respect to a
pro-rated annual bonus) through the end of the month in which the death occurs.
No other benefits shall be payable under this Section 5 due to the Executive’s
termination in the event of death other than the relocation benefit set forth in
Section 3(k).
          (c) In the event that the Executive is reasonably determined to be
permanently disabled, the Company shall have the right to terminate Executive’s
employment under this Employment Agreement by giving the Executive ten
(10) days’ prior written notice. If the Executive’s employment hereunder is so
terminated, the Executive shall continue to receive his base salary for a period
of three (3) months (but no bonus or incentive compensation except as
specifically provided in Section 3(a) or 3(b) with respect to a pro-rated annual
bonus). No other benefits shall be payable under this Section 5 due to the
Executive’s termination in the event the Committee reasonably determines that
the Company’s termination of the Executive’s employment was due to his permanent
disability other than the relocation benefit set forth in Section 3(k). For
purposes of this Employment Agreement, the Executive’s “permanent disability”
shall be deemed to have occurred after one hundred twenty (120) days in the
aggregate during any consecutive twelve (12) month period, or after ninety (90)
consecutive days, during which one hundred twenty (120) or ninety (90) days, as
the case may be, the Executive, by reason of his physical or mental disability
or illness, shall have been unable to discharge his duties under this Employment
Agreement. The date of permanent disability shall be such one hundred twentieth
(120th) or ninetieth (90th) day, as the case may be. In the event either the
Company or the Executive, after receipt of notice of the Executive’s permanent
disability from the other, dispute that the Executive’s permanent disability
shall have occurred, the Executive shall promptly submit to a physical
examination by the chief of medicine (or the physician designed by such
individual) of any major accredited hospital in the Cleveland, Ohio, area and,
unless such physician shall issue his written statement to the effect that in
his opinion, based on his diagnosis, the Executive is capable of resuming his
employment and devoting his full time and energy to discharging his duties
within thirty (30) days after the date of such statement, such permanent
disability shall be deemed to have occurred.
          (d) If the Executive terminates his employment voluntarily, other than
a termination that shall be deemed to be a termination “without cause” pursuant
to Section 5(a) (i.e., a constructive termination), the Executive shall be paid

7



--------------------------------------------------------------------------------



 




his unpaid base salary (but no bonus or incentive compensation except as
specifically provided in Section 3(b) with respect to retirement and with
respect to a pro-rated annual bonus).
          6. Covenants, Non-Competition and Confidential Information.
               (a) The Executive acknowledges the Company’s reliance and
expectation of the Executive’s continued commitment to performance of his duties
and responsibilities during the term of this Employment Agreement. In light of
such reliance and expectation on the part of the Company, during the Term of
this Employment Agreement, while the Executive is receiving payments hereunder
and for a period of two (2) years after the Executive has received his last
payment hereunder (and, as to clauses (iii) and (iv) of this subsection (a), at
any time during and after the Term of this Employment Agreement), the Executive
shall not, directly or indirectly, do or suffer any of the following:
                  (i) Own, manage, control or participate in the ownership,
management, or control of, or be employed or engaged by or otherwise affiliated
or associated as a consultant, independent contractor or otherwise with, any
other corporation, partnership, proprietorship, firm, association or other
business entity (1) that has material operations which are engaged in any
business activity competitive (directly or indirectly) with the business of the
Company or (2) engaged in the business of designing and/or manufacturing of
engineered electrical and electronic components, modules and systems for the
automotive, medium- and heavy-duty truck, agricultural and off-highway vehicle
markets; provided, however, that the ownership of not more than one percent (1%)
of any class of publicly traded securities of any entity shall not be deemed a
violation of this covenant;
                  (ii) Without the prior written consent of the Company, on his
own behalf or on behalf of any person or entity, directly or indirectly, hire or
solicit the employment of any employee who has been employed by the Company or
its subsidiaries at any time during the six (6) months immediately preceding
such date of hiring or solicitation;
                  (iii) Use, disclose or make accessible to any other person,
firm, partnership, corporation or any other entity any Confidential Information
(as defined below) pertaining to the business of the Company or any entity
controlling, controlled by or under common control with the Company (each an
“Affiliate”) except (i) while employed by the Company in the business of and for
the benefit of the Company or its Affiliates or (ii) when required to do so by a
court of competent jurisdiction, by any governmental agency having supervisory
authority over the business of the Company or its Affiliates, or by any
administrative body or legislative body (including a committee thereof) with
jurisdiction to order the Company or its Affiliates to divulge, disclose or make
accessible such information. For purposes of this Employment Agreement,
“Confidential Information” shall mean non-public information concerning the
Company’s financial data, statistical data, strategic business plans, product
development (or other proprietary product data), customer and supplier lists,
customer and supplier information, pricing data, information relating to
governmental relations, discoveries, practices, processes, methods, trade
secrets, developments, marketing plans and other non-public, proprietary and
confidential information of the Company or its Affiliates, that, in any case, is
not otherwise generally available to the public and has not been disclosed by
the Company, or its Affiliates, as the case may be, to others not subject to
confidentiality agreements. In the event the Executive’s employment is
terminated hereunder for any reason, the Executive immediately shall return to
the Company all Confidential Information in his possession; or
                  (iv) Disclose, divulge, discuss, copy or otherwise use or
suffer to be used in any manner, in competition with, or contrary to the
interests of, the Company, any Confidential Information relating to the
Company’s operations, properties or otherwise to its particular business or
other trade secrets of the Company, it being acknowledged by the Executive that
all such information regarding the business of the Company compiled or obtained
by, or furnished to, the Executive while the Executive shall have been employed
by or associated with the Company is confidential information and the Company’s
exclusive property; provided, however, that the foregoing restrictions shall not
apply to the extent that such information (1) is clearly obtainable in the
public domain, (2) becomes obtainable in the public domain, except by reason of
the breach by the Executive of the terms hereof, (3) was not acquired by the
Executive in connection with his employment or affiliation with the Company, (4)
was not acquired by the Executive from the Company or its representatives, or
(5) is required to be disclosed by rule of law or by order of a court or
governmental body or agency.

8



--------------------------------------------------------------------------------



 



               (b) The Executive agrees and understands that the remedy at law
for any breach by him of this Section 6 will be inadequate and that the damages
flowing from such breach are not readily susceptible to being measured in
monetary terms. Accordingly, it is acknowledged that, upon adequate proof of the
Executive’s violation of any legally enforceable provision of this Section 6,
the Company shall be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach. Nothing in this
Section 6 shall be deemed to limit the Company’s remedies at law or in equity
for any breach by the Executive of any of the provisions of this Section 6,
which may be pursued or availed of by the Company.
               (c) The Executive and the Company agree that the covenants of
non-competition and non-solicitation are reasonable covenants under the
circumstances, and further agree that if, in the opinion of any court of
competent jurisdiction such covenants are not reasonable in any respect, such
court shall have the right, power and authority to excise or modify such
provision or provisions of these covenants as to the court shall appear not
reasonable and to enforce the remainder of these covenants as so amended.
               (d) The Executive has carefully considered the nature and extent
of the restrictions upon him and the rights and remedies conferred upon the
Company under this Section 6, and hereby acknowledges and agrees that the same
are reasonable in time and otherwise, are designed to eliminate competition
which otherwise would be unfair to the Company, do not stifle the inherent skill
and experience of the Executive, would not operate as a bar to the Executive’s
sole means of support, are fully required to protect the legitimate interests of
the Company and do not confer a benefit upon the Company disproportionate to the
detriment to the Executive.
               (e) The provisions of this Section 6 shall survive any
termination of this Employment Agreement.
               (f) Notwithstanding anything else in this Employment Agreement,
the cash component and benefits component of any severance payments made
pursuant to Section 4 under this Employment Agreement shall cease in the event
that the Executive breaches any covenant of this Section 6.
          7. Representations and Warranties of the Company.
               (a) The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Ohio, and has all requisite
corporate power and authority to enter into, execute and deliver this Employment
Agreement, fulfill its obligations hereunder and consummate the transactions
contemplated hereby.
               (b) The execution and delivery of, performance of obligations
under, and consummation of the transactions contemplated by, this Employment
Agreement have been duly authorized and approved by all requisite corporate
action by or in respect of the Company, and this Employment Agreement
constitutes the legally valid and binding obligation of the Company, enforceable
by the Executive in accordance with its terms.
               (c) No provision of the Company’s governing documents or any
agreement to which its is a party or by which it is bound or of any material law
or regulation of the kind usually applicable and binding upon the Company
prohibits or limits its ability to enter into, execute and deliver this
Employment Agreement, fulfill its respective obligations hereunder and
consummate the transactions contemplated hereby.
          8. Miscellaneous.
               (a) The Executive represents and warrants that he is not a party
to any agreement, contract or understanding, whether employment or otherwise,
which would restrict or prohibit him from undertaking or performing employment
in accordance with the terms and conditions of this Employment Agreement.
               (b) The provisions of this Employment Agreement are severable and
if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions and any partially
unenforceable provision to the extent enforceable in any jurisdiction
nevertheless shall be binding and enforceable.
               (c) The rights and obligations of the Company under this
Employment Agreement shall inure to the benefit of, and shall be binding on, the
Company and its successors and assigns, and the rights and obligations (other
than

9



--------------------------------------------------------------------------------



 



obligations to perform services) of the Executive under this Employment
Agreement shall inure to the benefit of, and shall be binding upon, the
Executive and his heirs, personal representatives and assigns. “Successors and
assigns” shall mean, in the case of the Company, any successor pursuant to a
merger, consolidation, or sale, or other transfer of all or substantially all of
the assets or common shares of the Company.
               (d) Any controversy or claim arising out of or relating to this
Employment Agreement, or the breach thereof, shall be settled by arbitration in
accordance with the Rules of the American Arbitration Association then
pertaining in the County of Cuyahoga, Ohio, and judgment upon the award rendered
by the arbitrator or arbitrators may be entered in any court having jurisdiction
thereof. The arbitrator or arbitrators shall be deemed to possess the powers to
issue mandatory orders and restraining orders in connection with such
arbitration; provided, however, that nothing in this Section 8(d) shall be
construed so as to deny the Company the right and power to seek and obtain
injunctive relief in a court of equity for any breach or threatened breach by
the Executive of any of his covenants contained in Section 6 hereof.
               (e) All notices and other communications hereunder shall be in
writing and shall be deemed to have been given if delivered personally or sent
by facsimile transmission, overnight courier, or certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally or sent by facsimile transmission (provided that a
confirmation copy is sent by overnight courier), one day after deposit with an
overnight courier, or if mailed, five (5) days after the date of deposit in the
United States mails, as follows:
To the Company:
Stoneridge, Inc.
9400 East Market Street
Warren, Ohio 44484
Telephone: (330) 856-2443
Attention: Secretary
With copy to:
Robert M. Loesch
Baker & Hostetler LLP
3200 National City Center
1900 E. 9th Street
Cleveland, Ohio 44114
Telephone (216) 861-7594
Fax (216) 696-0740
To Executive:
John C. Corey
c/o Stoneridge, Inc.
9400 East Market Street
Warren, Ohio 44484
With copy to:
Cary H. Hall
Wyche Law Firm
P.O. Box 728
Greenville, SC 29602
Telephone (864) 242-8299
Fax (864) 235-8900
               (f) The failure of either party to enforce any provision or
provisions of this Employment Agreement shall not in any way be construed as a
waiver of any such provision or provisions as to any future violations thereof,
nor prevent that party thereafter from enforcing each and every other provision
of this Employment Agreement. The rights

10



--------------------------------------------------------------------------------



 



granted the parties herein are cumulative and the waiver of any single remedy
shall not constitute a waiver of such party’s right to assert all other legal
remedies available to it under the circumstances.
               (g) This Employment Agreement supersedes all prior agreements and
understandings between the parties and may not be modified or terminated orally.
No modification, termination or attempted waiver shall be valid unless in
writing and signed by the party against whom the same is sought to be enforced.
               (h) This Employment Agreement shall not be assignable or
otherwise transferable by Executive. The Company shall have the right to assign
this Agreement to any successor which agrees to be bound by the terms hereof.
               (i) This Employment Agreement shall be governed by and construed
according to the laws of the State of Ohio.
               (j) Captions and Section headings used herein are for convenience
and are not a part of this Employment Agreement and shall not be used in
construing it.
               (k) Where necessary or appropriate to the meaning hereof, the
singular and plural shall be deemed to include each other, and the masculine,
feminine and neuter shall be deemed to include each other.
               (l) This Employment Agreement may be executed in one or more
counterparts, which together shall constitute one agreement. It shall not be
necessary for each party to sign each counterpart so long as each party has
signed at least one counterpart.
          IN WITNESS WHEREOF, the parties have executed this Employment
Agreement on the day and year first set forth above.

         
Stoneridge, Inc., an Ohio corporation
 
 
 
   
By:
   
 
   
 
  George E. Strickler
Executive Vice President and Chief Financial Officer
 
   
 
   
 
 
 
John C. Corey
 
 

11



--------------------------------------------------------------------------------



 



Appendix A
STONERIDGE, INC.
CHANGE IN CONTROL AGREEMENT
     THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) is by and between
Stoneridge, Inc., an Ohio corporation (“Employer”), and                     
(“Executive”), made this 6th day of January, 2006.
RECITALS
     A. Executive is presently employed by Employer as its                     ;
     B. Employer wishes to induce Executive to continue as its
                     and, accordingly, to provide certain employment security to
Executive in the event of a “Change in Control” (as hereinafter defined);
     C. Employer believes that it is in the best interest of its shareholders
for Executive to continue in his position on an objective and impartial basis
and without distraction, whether based upon individual financial uncertainties
or otherwise, or conflict of interest as a result of a possible or actual Change
in Control; and
     D. In consideration of this Agreement, Executive is willing to continue as
Employer’s                     ;
     NOW THEREFORE, in consideration of Executive continuing as the
                     of Employer and of the mutual promises herein contained,
Executive and Employer, intending to be legally bound, hereby agree as follows;
SECTION 1
DEFINITIONS
     1. A “Change in Control” for the purpose of this Agreement will be deemed
to have occurred if, at any time:
          (a) the Board of Directors or shareholders of Employer approve a
consolidation or merger that results in the shareholders of Employer,
immediately prior to the transaction giving rise to the consolidation or merger,
owning less than 50% of the total combined voting power of all classes of equity
securities entitled to vote of the surviving entity immediately after the
consummation of the transaction giving rise to the merger or consolidation;
          (b) the Board of Directors or shareholders of Employer approve the
sale of substantially all of the assets of Employer or the liquidation or
dissolution of Employer;
          (c) any person or other entity (other than Employer or a subsidiary of
Employer or any Employer employee benefit plan (including any trustee of any
such plan acting in its capacity as trustee)) purchases any common shares (or
securities convertible into common shares) pursuant to a tender or exchange
offer without the prior consent of the Board of Directors, or becomes the
beneficial owner of securities of Employer representing 35% or more of the
voting power of Employer’s outstanding securities; or
          (d) during any two-year period, individuals who at the beginning of
such period constitute the entire Board of Directors cease to constitute a
majority of the Board of Directors, unless the election or the nomination for
election of each new director is approved by the Nominating and Corporate
Governance Committee (if comprised entirely of directors who were in office at
the beginning of that period) or at least two-thirds of the directors then still
in office who were directors at the beginning of that period.
     2. A “Triggering Event” for the purpose of this Agreement will be deemed to
have occurred if within two years after the date on which the Change in Control
occurred:

12



--------------------------------------------------------------------------------



 



          (a) Employer separates Executive from the service of Employer, other
than in the case of a Termination For Cause, as hereafter defined;
          (b) Executive separates from the service of Employer after Employer
reduces Executive’s title, responsibilities, power or authority in comparison
with his title, responsibilities, power or authority at or about the time of the
Change in Control;
          (c) Executive separates from service with Employer after Employer
assigns Executive duties which are inconsistent with the duties assigned to
Executive on the date on which the Change in Control occurred, and which duties
Employer persists in assigning to Executive despite the prior written objection
of Executive;
          (d) Executive separates from service with Employer after Employer
reduces Executive’s base compensation (unless such decrease is proportionate
with a decrease in the base compensation of the executive officers of Employer
as a group), or materially reduces his group health, life, disability or other
insurance programs (including any such benefits provided to Executive’s family),
his pension, retirement or profit-sharing benefits or any benefits provided by
Employer’s Long-Term Incentive Plan or any substitute therefor, or excludes him
from any plan, program or arrangement, including but not limited to bonus or
incentive plans, in which the other executive officers of Employer are included;
or
          (f) Executive separates from service with Employer after Employer
requires Executive to be based at or generally work from any location more than
100 miles from the geographical center of the city where Executive worked on the
date on which the Change of Control occurred (the “Location of Employment”) or
Employer over the course of any calendar month requires Executive to be away
from his Location of Employment for more than 50% of the business days during
that month.
For purposes of this paragraph 2, the term “separates from the service of
Employer” shall mean Executive’s death, retirement or termination of employment
with Employer. However, the employment relationship shall not be treated as
terminated and is treated as continuing intact while Executive is on sick leave
or other bona fide leave of absence if the period of leave does not exceed six
months, or, if longer, the right to continued employment is guaranteed by
contract. Executive will not be treated as having terminated employment to the
extent Executive provides more than insignificant services as defined by
Internal Revenue Code Section 409A and the regulations thereunder.
     3. A “Termination For Cause” for the purposes of this Agreement will be
deemed to have occurred if, and only if, the Board of Directors of Employer, or
its designee, in good faith determines that termination is because of any one or
more of the following:
          Executive’s:
          (a) misappropriation of funds from Employer;
          (b) conviction of a felony;
          (c) commission of a crime or act or series of acts involving moral
turpitude;
          (d) commission of an act or series of acts of dishonesty that are
materially inimical to the best interests of Employer;
          (e) willful and repeated failure to perform the duties associated with
Executive’s position, which failure has not been cured within thirty (30) days
after Employer gives notice thereof to Executive; or
          (f) failure to cooperate with any Employer investigation or with any
investigation, inquiry, hearing or similar proceedings by any governmental
authority having jurisdiction over Employer or Executive.
     4. “Executive’s Annual Bonus” means the greater of Executive’s average
annual bonus over the last three completed fiscal years or the last five
completed fiscal years. If Executive has not been employed by Employer for three
completed fiscal years, Executive’s Annual Bonus means the average annual bonus
awarded to Executive for the completed fiscal

13



--------------------------------------------------------------------------------



 



years during his employment, or if Executive has not been employed for a
complete fiscal year, Executive’s Annual Bonus means an amount equal to the
incentive compensation Executive would have been entitled to in the year the
Triggering Event occurred calculated upon the assumption that 100% of personal
and Employer targets or performance goals were achieved in that year.
     5. “Executive’s Annual Salary” means the greater of Executive’s annual base
salary at the time of a Triggering Event or at the time of the occurrence of a
Change in Control.
     6. “Executive Pro Rata Annual Bonus” means an amount equal to the pro rata
amount of incentive compensation Executive would have been entitled to at the
time of a Triggering Event calculated on the assumption that 100% of personal
and Employer targets or performance goals were achieved in the year in which the
Triggering Event occurred.
SECTION 2
TRIGGERING EVENT PAYMENTS
     1. Upon the earliest occurrence of a Triggering Event and upon the receipt
of the release described in Section 9, Employer shall commence payments to
Executive of a benefit, which will be in addition to any other compensation or
remuneration to which Executive is, or becomes, entitled to receive from
Employer. The payment of the benefit shall be made monthly for a period of
twenty-four (24) months on the last business day of the month and shall commence
on the last business day of the month immediately following the later to occur
of a Triggering Event and the delivery of the release described in Section 9.
The monthly payments shall be made in immediately available funds in an amount
equal to 1/24th of the sum of (i) two times Executive’s Annual Compensation plus
(ii) two times Executive’s Annual Bonus. In addition to making the monthly
payments described above, Employer shall pay Executive a lump sum payment equal
to the Executive Pro Rata Annual Bonus at the same time it makes the first
monthly payment described above. In addition, Employer shall, at its expense,
provide Executive, and his family with life and health insurance (“Health and
Welfare Benefits”) in an amount not less than that provided on the date on which
the Change in Control occurred for a period of twenty-four (24) months following
the later to occur of a Triggering Event and the delivery of the release
described in Section 9; provided, however, Employer shall not be obligated to
pay for Health and Welfare Benefits after the date on which Executive shall be
eligible to receive benefits from another employer which are substantially
equivalent to or greater than the benefits Executive and his family received
from Employer; provided, further, that if Executive’s continuation in some or
all of Employer Health and Welfare Benefits is not available, then Employer
shall make additional monthly payments to Executive at the same time it makes
the above monthly payments described above equal to the cost of the coverage, as
determined solely by Employer for similarly situated employees of Employer, over
a period of twenty-four (24) months with respect to those benefits among the
Health and Welfare Benefits not available. All payments pursuant to this
Agreement shall be made less standard required deductions and withholdings.
Notwithstanding the above, if Executive is a “specified employee” (within the
meaning of Section 409A of the Internal Revenue Code (the “Code”)), Executive’s
date of payment shall be made or commence, as applicable, on the date which is
six (6) months after the date of Executive’s separation from service with
Employer or (b) Executive’s death.
     2. Notwithstanding anything to the contrary above, if any portion of the
compensation under the payments pursuant to this Agreement, or under any other
agreement with, plan or program of, Employer (in the aggregate “Total Payments”)
would constitute an “excess parachute payment” under Section 280G of the Code,
then the payments to which Executive is entitled under paragraph 1 of this
Section 2 above shall be the value of the aggregate total payments that
Executive is entitled to receive under paragraph 1, or under any other agreement
with, plan or program of, Employer, up to the maximum amount of payments allowed
under Section 280G of the Code without being an “excess parachute payment” less
3% of the Total Payments so that Executive is not subject to the tax imposed by
Section 4999 of the Code and Employer does not lose its deduction under
Section 280G of the Code. The calculation of such potential excise tax
liability, as well as the method in which the compensation reduction is applied,
shall be conducted and determined by a national accounting firm selected by
Employer and those determinations shall be binding on all parties; provided,
however, that if the calculation of such national accounting firm will result in
a reduction in the payments to be made to Executive, prior to issuance of the
final and binding determination, Executive shall be given a reasonable
opportunity to (i) review and comment upon all of the material, information and
documentation provided to the national accounting firm by Employer and
(ii) offer such input as Executive may determine to be helpful to the national
accounting firm’s preliminary determination.
     3. If, notwithstanding the determination of the national accounting firm,
the Total Payments are determined by the Internal Revenue Service to be an
“excess parachute payment” within the meaning of Section 280G of the Code that
are subject to

14



--------------------------------------------------------------------------------



 



the excise tax imposed by Section 4999 of the Code (or any similar tax or
assessment), the amounts payable to Executive by Employer shall be increased to
the extent necessary to place Executive in the same after-tax position as
Executive would have been in had no such tax been imposed on any such amount
paid or payable to Executive under this Agreement.
     4. If in any future year a determination is made that the decrease
described in Section 2, paragraph 2 is not required in order to satisfy such
paragraph 2, such payment shall be made as soon as administratively feasible.
SECTION 3
SETOFF
     No amounts otherwise due or payable under this Agreement will be subject to
setoff or counterclaim by either party hereto.
SECTION 4
ATTORNEY’S FEES
     All attorney’s reasonable fees and related expenses incurred in good faith
by Executive in connection with or relating to the enforcement by him of his
rights under this Agreement will be paid for by Employer.
SECTION 5
SUCCESSORS AND PARTIES IN INTEREST
     This Agreement will be binding upon and will inure to the benefit of
Employer and its successors and assigns, including, without limitation, any
corporation or other person which acquires, directly or indirectly, by purchase,
merger, consolidation or otherwise, all or substantially all of the business or
assets of Employer. Without limitation of the foregoing, Employer will require
any such successor, by agreement in form and substance satisfactory to
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that it is required to be performed by Employer.
This Agreement will be binding upon and will inure to the benefit of Executive,
his heirs at law and his personal representatives.
SECTION 6
ATTACHMENT
     Neither this Agreement nor any benefits payable hereunder will be subject
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge or to execution, attachment, levy or similar process at law, whether
voluntary or involuntary.
SECTION 7
NO EMPLOYMENT CONTRACT; TERMINATION
     This Agreement will not in any way constitute an employment agreement
between Employer and Executive and it will not oblige Executive to continue in
the employ of Employer, nor will it oblige Employer to continue to employ
Executive, but it will merely require Employer to pay benefits hereunder to
Executive under the agreed upon circumstances. In addition, provided a Change in
Control has not occurred, this Agreement shall terminate and be of no further
force or effect one year from the date Executive ceases to be a Board-elected
officer or key employee (as determined by the Board of Directors of Employer in
its sole discretion and reflected in the minutes of Board of Directors after
notice to such Executive) of Employer.

15



--------------------------------------------------------------------------------



 



SECTION 8
RIGHTS UNDER OTHER PLANS AND AGREEMENTS
     The Change in Control benefits herein provided will be in addition to, and
are not intended to reduce, restrict or eliminate any benefit to which Executive
may otherwise be entitled by virtue of his termination of employment or
otherwise.
SECTION 9
RELEASE
     As a condition to the payment of the benefits by Employer to Executive
pursuant to this Agreement, Executive shall deliver a signed release of claims
against Employer. Such release shall be delivered to Employer no later than
thirty (30) days following a Triggering Event and shall be in a form and
substance reasonably satisfactory to Employer and it must include the operative
language substantially similar to the following:
In exchange for the payments set forth in the Change in Control Agreement by and
between Stoneridge, Inc. (the “Employer”) and me (the “CIC Agreement”), I and my
heirs, personal representatives, successors and assigns, hereby forever release,
remise and discharge Employer and each of its past, present, and future
officers, directors, shareholders, members, employees, trustees, agents,
representatives, affiliates, successors and assigns (collectively the “Employer
Released Parties”) from any and all claims, claims for relief, demands, actions
and causes of action of any kind or description whatsoever, known or unknown,
whether arising out of contract, tort, statute, treaty or otherwise, in law or
in equity, which I now have, have had, or may hereafter have against any of the
Employer Released Parties from the beginning of my employment with Employer to
the date of this release, arising from, connected with, or in any way growing
out of, directly or indirectly, my employment by Employer, my service as an
officer or key employee, as the case may be, of Employer, the services provided
by me to Employer, or any transaction prior to the date of this release and all
effects, consequences, losses and damages relating thereto, including, but not
limited to, all claims arising under the Civil Rights Acts of 1866 and 1964, the
Fair Labor Standards Act of 1938, the Equal Pay Act of 1963, the Age
Discrimination in Employment Act of 1967, the Rehabilitation Act of 1973, the
Older Workers Benefit Protection Act of 1990, the Americans with Disabilities
Act of 1990, the Civil Rights Act of 1991, the Family and Medical Leave Act of
1993, the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), Title 4112
of the Ohio Revised Code, and all other federal or state laws governing
employers and employees; provided, however, that nothing in this release will
bar, impair or affect the obligations, covenants and agreements of Employer set
forth in the CIC Agreement.
If the release described in this Section 9 is not timely delivered by Executive
to Employer, then this Agreement shall terminate and be of no further force or
effect.
SECTION 10
NOTICES
     All notices and other communications required to be given hereunder shall
be in writing and will be deemed to have been delivered or made when mailed, by
certified mail, return receipt requested, if to Executive, to the last address
which Executive shall provide to Employer, in writing, for this purpose, but if
Executive has not then provided such an address, then to the last address of
Executive then on file with Employer; and if to Employer, then to the last
address which Employer shall provide to Executive, in writing, for this purpose,
but if Employer has not then provided Executive with such an address, then to:
Secretary
Stoneridge, Inc.
9400 East Market Street
Warren, Ohio 44484

16